Citation Nr: 0531424	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include neurocardiogenic syncope with 
pacemaker placement.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The appellant had periods of inactive duty for training with 
the Oklahoma Army National Guard from October 2001 to June 
2002 and active duty for training from June 2002 to July 
2002.





FINDING OF FACT

The medical evidence indicates that the appellant's 
cardiovascular disability was incurred prior to active duty 
for training, was not chronically aggravated during such 
service, and was not manifested by an acute myocardial 
infarction, cardiac arrest, or a cerebrovascular accident 
during a period of inactive duty training, nor the result of 
injury during such latter service.


CONCLUSION OF LAW

A cardiovascular disability, to include neurocardiogenic 
syncope with pacemaker placement, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); C.F.R. §§ 3.6(c)(1), 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a December 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's December 2002 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the April 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
appellant's National Guard medical and personnel records, as 
well as private treatment records.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified any further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  Active duty for training 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes, and includes full-time duty 
performed by members of the National Guard of any State.  
Inactive duty training generally means duty (other than full-
time duty) prescribed for Reserves, and duty (other than 
full-time duty) performed by a member of the National Guard 
of any State.  38 U.S.C.A. § 101(21), 101(22), 101(23), 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2005).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  A reported history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  Crowe v. Brown, 7 
Vet. App. 238 (1994).

The Board notes that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002), as 
described above.  The term "veteran" is defined, in relevant 
part, as "a person who served in the active military, naval, 
or air service . . . ." 38 U.S.C.A. § 101(2) (West 2002); see 
also 38 C.F.R. § 3.1(d) (2005). To establish status as 
"veteran" based on active duty for training, a claimant must 
establish that he was disabled resulting from an injury or 
disease incurred in or aggravated during the line of duty 
during that period.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a) (2005); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  

If the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
See Paulson v. Brown, 7 Vet. App. 466, 470- 71 (1995).  
Similarly, the claimant is not entitled to the benefit of the 
legal presumptions pertaining to service connection for 
certain disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).  The Court has interpreted the provisions of 38 
U.S.C.A. § 101(24) as meaning that active duty for training 
will not be considered "active military, naval or air 
service" unless the claimant has previously established 
service connection for a disability incurred in such service. 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. at 469-70; Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 
C.F.R. § 3.306(a) (2005).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).




Legal Analysis

At the outset, the Board determines that the presumption of 
soundness does not apply in this case because the appellant 
has not previously established his status as a veteran for 
the period in question; that is, he has not previously been 
found to have a service-connected disability as a result of 
his active duty for training of National Guard service.  
Therefore, only a preponderance of the evidence is required 
to establish that a disability preexisted such service.  See 
Paulson, 7 Vet. App. at 469.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the 
preponderance of the evidence demonstrates that the appellant 
had a cardiovascular disability prior to his period of active 
duty for training of National Guard service.  In this regard, 
the record reflects that between January 2002 and March 2002, 
the veteran sought treatment at private facilities for 
complaints of weakness, fatigue, lightheadedness, and loss of 
consciousness, which was subsequently diagnosed as syncope.  
Moreover, on a DA Form 4707, Entrance Physical Standards 
Board Proceedings, it was reported that the veteran reported 
a history of recurrent syncope since February 2002 and that 
he had experienced repeated episodes of lightheadedness and 
presyncope prior to entering active duty in June 2002.

Having determined that the appellant's cardiovascular 
disability preexisted his period of active duty for training, 
the Board must next consider whether such condition was 
aggravated by such training. Specifically, the Board must 
decide whether the evidence demonstrates that the 
cardiovascular condition increased in severity, beyond its 
natural progress, during active duty for training.  Again, no 
presumption is available in the present case. After a 
thorough review of the competent medical evidence, the Board 
finds that the appellant's cardiovascular disorder did not 
increase in severity beyond natural progression during his 
period of active duty for training in June 2002 and July 
2002.  In this regard, the record reflects that in June 2002, 
while on active duty for training, the veteran sought 
treatment for complaints of dizziness, lightheadedness, 
weakness, and blackouts.  The Board observes that such 
symptomology is essentially the same as that which the 
veteran complained of in January 2002, prior to his active 
duty for training. Moreover, although the record reflects 
that the veteran had to undergo the placement of a pacemaker, 
in August 2002, shortly after his discharge from service, 
there is no evidence of record that such procedure was 
performed to treat cardiovascular symptomology that was 
aggravated by the veteran's active duty for training.

In conclusion, although the appellant asserts that his 
current cardiovascular disability is related to his active 
duty for training, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record is of greater probative value than the 
appellant's statements in support of his claim. The Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2005), but does not find that the evidence 
is of such approximate balance as to warrant it's 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a cardiovascular disability, 
to include neurocardiogenic syncope with pacemaker placement.


ORDER

Entitlement to a cardiovascular disability, to include 
neurocardiogenic syncope with pacemaker placement, is denied



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


